Citation Nr: 0724915	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  07-11 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel









INTRODUCTION

The veteran had active duty from December 1952 to November 
1954.  He died in January 2003.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which arose from the widow's January 
2003 claim.


FINDINGS OF FACT

1.  The veteran died in January 2003.  The causes of death 
listed on his death certificate were pneumonia, due to or as 
a consequence of cardiac arrest.  He was not service-
connected for any disabilities, and service connection was 
denied for the cause of the veteran's death.  

2.  The appellant's income exceeds the applicable statutory 
levels for the annualized periods in which the income was 
received.


CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of 
pension benefits.  38 U.S.C.A. §§ 1521, 1541, 5107 (West 
2002); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal. To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.

In this case, the appellant has been notified of the reasons 
for the denial of this claim, and has been given notice of 
the laws and regulations governing the claim.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the appellant.

In any event, as will be explained below, the claim for 
pension benefits lacks legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) [where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law].  VCAA notice is therefore not 
required for reasons stated in the paragraph immediately 
following.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA General Counsel has 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the claimant in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.  See also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].
Law and Regulations

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273 (2006).  In determining income 
for this purpose, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded.  38 U.S.C.A. § 
1503; 38 C.F.R. § 3.271.  In determining annual income, all 
payments of any kind or from any source including salary, 
retirement or annuity payments, or similar income, which has 
been waived, shall be included except for listed exclusions.  
See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  
Exclusions from income include the expenses of the veteran's 
last illness and burial and for the veteran's just debts, 
debts not incurred to secure real or personal property, if 
paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses 
may be deducted only for the 12- month annualization period 
in which they were paid.  38 C.F.R. § 3.272(h).  Exclusions 
from income do not include Social Security disability 
benefits.  38 C.F.R. § 3.272.  Such income is therefore 
included as countable income.  Medical expenses in excess of 
five percent of the maximum income rate allowable, which have 
been paid, may be excluded from an individual's income for 
the same 12-month annualization period, to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii).

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a).  

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(c)(3)(ii).  Payment of monetary benefits will commence 
the month following the effective date of the award.  38 
C.F.R. § 3.31 (2006).

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23 (2006).  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3).  The MAPR is published in Appendix B of VA Manual 
M21-1 (M21-1) and is to be given the same force and effect as 
published in VA regulations.  38 C.F.R. § 3.21.

The maximum annual pension rate for a surviving spouse with 
no dependents in effect when she first submitted her claim 
for pension in April 2003 was $6,497.  VA Manual M21-1, 
Appendix B, Change 46, December 1, 2001.  The MAPR is set by 
Congress.  That rate, which may change yearly, is published 
in Appendix B of the Veterans Benefits Administration Manual 
M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 
3.23.  The maximum income limit for a widow with no 
dependents and no entitlement to aid and 
attendance/housebound as of February 1, 2004, was $6,634.00.  
If a widow was housebound, her income limit was $8,957.00, if 
she needed aid and attendance, her annual income limit was 
$11,715.00.  

Income from Social Security Administration benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income.  Certain unreimbursed 
medical expenses (in excess of five percent of the MAPR) may 
be excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272.

Factual Background

The veteran was a wartime veteran.  In January 2003, the 
appellant filed an "Application for Dependency and Indemnity 
Compensation (DIC), Death Pension and Accrued Benefits by a 
Surviving Spouse" (VA Form 21-534).  On the claim, the 
appellant stated that her countable income from the Social 
Security Administration (SSA) was $487.70 per month (or 
$5,844 annually).  She also filed and was granted a claim for 
burial benefits in February 2003.  As part of the development 
of her pension claim, the appellant was requested to complete 
VA form 21-8416 so that her current financial status could be 
ascertained.  She was informed, basically, that this 
information was necessary so that the VA could determine if 
she met the income requirements for the payment of 
nonservice-connected death pension benefits.

The veteran submitted a VA Form 21-8416 in October 2003 
showing that she had medical expenses totaling $1,228.08, for 
the period from October 2002 to October 2003.  

Also of record is a SSA Data form, dated in January 2004.  
The form shows that the appellant was paid, on a monthly 
basis the following amounts: $468.00 (beginning in July 
2001), $481.00 (beginning in December 2001), $487.70 
(beginning in December 2002), $745.70 (beginning in January 
2003), and $760.60 (beginning in December 2003).  $66.00 in 
Medicare B premium was noted.  

Her claims were denied in January 2004.  She was told to re-
apply if her income dropped or her medical expenses 
increased.  The claimant disagreed with the pension claim.  

The veteran submitted an additional VA Form 21-8416 in 
February 2004 listing additional medical expenses for 2003 
and 2004 including Medicare part B in the amount of $66.60 
monthly and payments to various doctors and pharmacies.  

In April 2004, the RO granted pension benefits effective from 
January 1, 2003.  The entitlement amount was $287.00 starting 
February 1, 2003, $283.00 starting in January 2004, and $0.00 
starting February 1, 2004.  It was noted that as of February 
1, 2004, her income exceeded the MAPR, even considering her 
medical expenses.  

The claimant submitted an additional VA Form 21-8416 dated in 
June 2005 listing unreimbursed medical expenses for 2004.  

Analysis

In her initial application for benefits, the appellant listed 
no dependents.  As of February 2004, the appellant's income, 
even considering the most recent VA Form 21-8416 listing 2004 
non reimbursed medical expenses, clearly exceeded the 
respective MAPR amount limit.

Specifically, as noted by the RO in the SSOC, the claimant 
fell into the category of being a widow with no dependents.  
She has no need for aid and attendance and was not 
housebound.  The Board observes that Social Security gross 
monthly benefits as of February 2004 were $760.60 or about 
$9,120.00 annually.  Her MAPR for February 1, 2004, was 
$6,634.00.  Thus, 5 percent of that income would be $331.00.  
This is therefore the deductible for unreimbursed medical 
expenses.  Using the financial figures available that are 
most beneficial to the appellant (in other words, the figures 
reported by the appellant in June 2005 regarding unreimbursed 
medical expenses), the amount of 2004 out of pocket expenses 
was $1,374.00.  This amount reduced by the deductible of 
$331.00 is $1,043.00.  That figure was considered in reducing 
the claimant's annual income.  Therefore, her net income for 
2004 was $8,077.00, which exceeds the MAPR of $6,634.00.

While the Board can certainly empathize with any financial 
difficulty the surviving spouse may experience, because the 
appellant's income exceeds the statutory limit, she is not 
entitled to VA death pension benefits.  In summary, the 
evidence of record shows that the appellant's income at all 
periods relevant to this claim clearly exceeded the statutory 
limits for entitlement to death pension benefits even after 
reducing her income by unreimbursed expenses.

Although recognizing the veteran's service, the Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c).  In this 
case, the law passed by Congress specifically prohibits the 
payment of VA death pension benefits to surviving spouses 
whose income exceeds certain levels, as does the appellant's.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income exceeds the 
statutory limits, she is not legally entitled to death 
pension benefits, regardless of the veteran's honorable 
service.  Thus, the appellant's claim of entitlement to death 
pension benefits must be denied.

The appellant should understand that should her income 
decrease, or if the amount that she pays out in the form of 
unreimbursed medical expenses increases, she may reapply for 
improved death pension benefits.


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


